DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status: Claims 1-20 are cancelled and Claim 21 is pending. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shen et al (US 2015/0055651). 
Regarding claim 21, Shen teaches a method for performing ARP (address resolution protocol) processing for logical networks, the method comprising: 
defining a plurality of logical routing domains on a shared set of managed forwarding elements (MFEs) that are used to define a plurality of logical networks, each logical routing domain comprising a plurality of endpoints for a plurality of overlay tunnels used to define the logical networks (Fig. 9 and [0097], “In an overlay network, logical layer 2 networks may be created on top of the physical network, and full messed layer 2 tunnels may be established between endpoints that join a same logical layer 2 network”; Fig. 9, [0107], “Network virtualization allows the physical network 900 to simultaneously support multiple logical networks 901-909”), at least one logical network comprising at least two defined logical routing domains (Fig. 9, 910, 920 and 930); providing, to each MFE, a list of tunnel endpoints for each logical network implemented by the MFE ([0109] and Fig. 6, [0079], “Thus, when the endpoint 591 (identified as endpoint XN in a segment X of the network 500, not illustrated in FIG. 5) needs to replicate and forward a multicast data packet to multicast group 100, it uses the table 622 to identify all other endpoints that are in the multicast group 100 within the same segment X”); configuring each MFE to use the list of tunnel endpoints for each logical network to send ARP messages for the logical network to the tunnel endpoints on the list ([0112], “An example of such a broadcast packet is an ARP query for MAC address of other VMs on the logical network”; [0114]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/             Primary Examiner, Art Unit 2411